DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see amendment, filed 10/15/20, with respect to the rejection(s) of claim(s) 3-8, 11, and 16-20 under Double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al., US 2015/0279899.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 27, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2015/0279899.

an image sensor (see figure 22, element 510) comprising an array of pixels (see para 223), each pixel (see figure 1, element 100) comprising a photosensitive receptor that produces an electronic signal when exposed to light received from the scene (see para 82 and 87-88); 
a signal storage module comprising one or more collection nodes (see figure 1, 3lement FD1 and FD2), each collection node capable of integrating the electronic signal received by it (see para 86-89); and 
a control logic module (see figure 22, element 560) for receiving a pattern and directing the electronic signal to one or more of the respective collection nodes based on the pattern (see para 85-90 and 229-230: the controller 560 receives a clock signal or pattern which sets the pattern for the selection signal TX that direct the signal to the floating diffusions FD1 and FD2).
In regard to claim 22, Kim et al., US 2015/0279899, discloses the system of claim 21, wherein the one or more collection nodes are associated with a group of one or more pixels (see figure 1 and 22).
In regard to claim 23, Kim et al., US 2015/0279899, discloses the system of claim 21, wherein the pattern prevents a subset of the array of pixels from registering light received from the scene by directing the control logic module to discard the electronic signal (see figure 10A and 10B: control turns off TX signal to prevent receiving signals for pixels that aren’t selected).

In regard to claim 29, since Kim et al., US 2015/0279899, discloses the system and its operation as described in claim 21 above, the method of claim 29 is also disclosed (see claim 21 above).
In regard to claim 30, since Kim et al., US 2015/0279899, discloses the system and its operation as described in claim 22 above, the method of claim 30 is also disclosed (see claim 22 above).
In regard to claim 31, since Kim et al., US 2015/0279899, discloses the system and its operation as described in claim 23 above, the method of claim 31 is also disclosed (see claim 23 above).
In regard to claim 32, since Kim et al., US 2015/0279899, discloses the system and its operation as described in claim 24 above, the method of claim 32 is also disclosed (see claim 24 above).

Allowable Subject Matter
Claims 3-4, 6-8, 11, 16-20, 24-26, 28, and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs